14 N.Y.3d 764 (2010)
In the Matter of BERNHARD CHRISTIAN HELGASON, Appellant,
v.
NEW YORK STATE DIVISION OF HOUSING AND COMMUNITY RENEWAL, Respondent.
BERNHARD CHRISTIAN HELGASON, Appellant,
v.
STATE OF NEW YORK (DIVISION OF HOUSING AND COMMUNITY RENEWAL), Respondent.
Court of Appeals of New York.
Submitted December 28, 2009.
Decided February 23, 2010.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied.